Title: Thomas Boylston Adams to Abigail Adams, 17 August 1797
From: Adams, Thomas Boylston
To: Adams, Abigail


        
          My dear Mother.
          London 17th: August 1797.
        
        I have at length made up my mind to accompany my brother and his lady to Berlin. In justification of this resolution I shall only observe, that it was formed after full and mature consideration, in which both sides of the question, to go or not to go, were deliberately examined, but I may also add, that compliance with the earnest desires of my brother, had a greater share in producing this determination, than any personal gratification of my own. I shall not therefore meet my family and friends, this year, as I fondly anticipated would be the case, for I had resolved, upon leaving Holland, to return home in the course of this fall. Since then, I have been induced to postpone the execution of that purpose, though I hope not for any length of time. Let me entreat you however, to regotiate a Successor to me, in my present office—some good-natured confidential lad, who will be willing to undertake a voyage across the Atlantic, and pass a few years in the humble capacity in which I have served. To such an one you may say, that the service is not difficult or laborious, though unremitting; that the opportunity it gives of seeing Europe in various parts, is valuable, and that with prudence & oeconomy, the appointments annexed to the service will enable him to live decently and independantly, though very little more.
        My Brother has mentioned this subject to you, and proposed the person whom he should be fond of taking into his family. I join to his my solicitations that the offer may be made, and if not accepted there, that some other may be attempted, for I plainly see, that until some arrangement of this kind be made, I shall not be released. I hope to turn this new expedition to my profit in acquiring the German language, an object which I have much at heart, and which I

shall take pains to accomplish. I never gave myself much trouble to obtain the Dutch, though some of it has intruded itself upon me. My chief attention was to the French, while in Holland, and I began to speak it with fluency & tolerable accuracy. Want of practice however, would soon make me a bungler again.
        Since I wrote you on the 24th: ulto: my brother has been married, and has given me an amiable and accomplished Sister. He is very happy at present, and I doubt not will continue so, for the young lady has much softness of temper and seems to love as she ought. Her family have laid me under great personal obligations to them, by the kindness and hospitality with which they have treated me, since I have been here. I feel proud of an alliance with such worthy people. They are all to embark in the course of next month for America, and will prove a great acquisition to the City of Washington, where Mr: Johnson intends to establish himself.
        Your last letter of 20 June informs me of the marriage of my friend Quincy, to a young lady of New York. I rejoice in every accession to his happiness, because I bear him a sincere friendship, and I dare say that his choice in a wife has done him equal credit with the rest of his conduct, since I have known him.— He does not write me so often as I could wish, though I endeavor to find an apology for his neglect in the importance and magnitude of his late operations. Now that he is settled for life, I may expect more punctuality for the future. But I intend shortly to refresh his memory by a direct remonstrance.
        My father’s choice, you tell me, is not engaged. If I rightly divine the person who is the object of it, it is a very flattering one to me, and such as I might think seriously of making my own, if the opportunity should ever offer for an experiment. This however seems little probable, and if the celestial record has coupled my name with that of any female, I am strongly disposed to think, that I have not yet fallen in with her. I have visited so many strange lands without being tempted to turn a deaf ear to my Mentor, that I hope his influence may continue until I reach that of my nativity.
        We expect every day to hear of the arrival of the new Commissioners to France. The men are well chosen, according to general estimation, but the success to be looked for from their mission, is very problematical. Ours are claims upon the justice & rectitude of the French government and I hope they will not be fruitless. We shall see whether they will make a treaty that shall be more

beneficial to our Commercial interests than the British Treaty, of which they have so bitterly complained. I venture to predict, that if they consent to any treaty at all, it will be much less favorable & less satisfactory than the treaty with this Country, at least so far as respects indemnity for captures. This is my opinion, but I sincerely wish that the result may falsify my prophesy.
        The debates in Congress upon the important subjects which were brought before them in their extraordinary Session, fall far short of the manly and vigorous spirit, which discovered itself in the reply of the house of Representatives to the President’s speech. If their deeds had corresponded with the language of that answer, our negotiators would have come out with a favorable prospect of succeeding in their mission. They will arrive at a time when negotiation is going forward in all quarters, and attempts will doubtless be made to confound & influence one with the other, though our pretentions have nothing in common with any other nation.
        Portugal has just made its separate peace, by which another ally of this Country is taken off without its consent. The terms are yet unknown, but the Times says, “that the conclusion of this treaty was one of the last events, that our Court could have expected.” Of the famous coalition it may be said, that it was joint & several; they began all together and concluded all alone.
        I am glad to hear that you received the watch in good order and are satisfied with it. You thank the wrong person for it however, because my brother was the purchasor and sender also. He executes all the Commissions, which you charge me with, and thinks himself justly entitled to the credit. He has lately sent you the silk your ordered
        I am, with love and duty your Son
        
          Thomas B Adams.
        
      